Case: 17-20048      Document: 00514290732         Page: 1    Date Filed: 01/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-20048                            January 2, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS MENDOZA-TORRECIALLS, also known as Louis Mendoza,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:16-CR-5-1


Before STEWART, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM: *
       Luis Mendoza-Torrecialls appeals his conviction and sentence for
possession of a firearm by an alien, contending that the district court erred in
denying his motion to suppress evidence—namely, two firearms—that police
seized from him on the night of his arrest. Although conceding that police had
reasonable suspicion to detain him in relation to the recent theft of a pickup
truck and the related burglary of a nail salon, Mendoza-Torrecialls argues that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20048    Document: 00514290732     Page: 2   Date Filed: 01/02/2018



                                 No. 17-20048
the detention became a full-blown arrest when one of the officers initiated the
encounter by drawing his weapon and ordering him to the ground without an
objective basis to fear for his safety or to believe that Mendoza-Torrecialls was
armed. Mendoza-Torrecialls asserts that police lacked probable cause to arrest
him at that point and, thus, the seizure and subsequent search of his person
were unconstitutional, warranting suppression of the firearms evidence.
      When reviewing the denial of a motion to suppress evidence, we review
the district court’s factual findings for clear error and its conclusions of law—
including its determination that probable cause to arrest existed—de novo.
United States v. Pack, 612 F.3d 341, 347 (5th Cir. 2010); United States v.
Wadley, 59 F.3d 510, 512 (5th Cir. 1995). We may uphold the district court’s
ruling “on any basis established by the record.” Pack, 612 F.3d at 347.
      Considering the totality of the evidence adduced at the suppression
hearing in the light most favorable to the Government—including the blood-
covered scene at the salon, witness observations, Mendoza-Torrecialls’s and
Rea’s proximity to the crime scene, the absence of anyone else in the vicinity,
and Rea’s bloodied appearance—we conclude that the facts known to police at
the moment they encountered Mendoza-Torrecialls sufficed to give rise to a fair
probability that he had engaged in criminal activity. See Wadley, 59 F.3d at
512; United States v. Garcia, 179 F.3d 265, 268 (5th Cir. 1999). That certain
facts, viewed discretely, might have an innocent explanation does not negate
that conclusion. See United States v. Weinrich, 586 F.2d 481, 490 (5th Cir.
1978). Consequently, we need not determine if the officer’s drawing of his
weapon effected an arrest because we have already determined that there was
probable cause for arrest in this case.
      Furthermore, because police had probable cause to arrest Mendoza-
Torrecialls, they needed no additional justification to search him incident to



                                          2
    Case: 17-20048   Document: 00514290732       Page: 3   Date Filed: 01/02/2018



                                No. 17-20048
that arrest. See United States v. Johnson, 445 F.3d 793, 795 (5th Cir. 2006).
Accordingly, the seizure of the firearms from his person was lawful, and the
district court did not err in denying the motion to suppress evidence. See
Wadley, 59 F.3d at 512; Pack, 612 F.3d at 347.
     The judgment is AFFIRMED.




                                      3